DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ response to the Election of Species Requirement, filed 20 May 2021, in the matter of Application N° 16/341,915.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Claim 12 has been amended to recite that the method comprises the administration of the fluid of claim 96 before, during, and/or after administration of a separate composition comprising: a bioactive agent, preservative, detergent, or combination of two or more of the foregoing.  The amendment was discussed during the telephone interview of 20 May 2021.
No new matter has been added.
Applicants’ election of the following species is noted:
Bioactive species: the composition (fluid) will not contain an additional bioactive agent; and
Preservative/Detergent: the composition (fluid) will not contain a preservative or detergent.
Applicants’ election of the above species in the filed reply filed is acknowledged. However, since Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  See MPEP §818.01(a).

FINAL.  Claims 100-103 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Applicants timely traversed the election requirement between the different species.
Regarding claim 102, the Examiner has carefully considered Applicants’ amendment to the claim as well as the remarks provided alongside it.  Therein, it is Applicants’ position that “as discussed during the interview, Applicants have amended claim 102 to clarify that the composition recited in claim 102 is a composition separate from the administered fluid of claim 96.”
Be that as it may, the Examiner, in view of the elected species of: (a) no further bioactive agent, and (b) no preservative/detergent in the administered fluid of claim 96, withdraws claim 102 from consideration at this time.
Factors that weigh into this decision include:
the inclusion of the components of the second composition of claim 102 essentially negate the method set forth in claim 96;
with the elected species removed from the composition of claim 102, it is unclear what composition is being secondarily administered; and 
the claim would be considered indefinite and appear to lack written description regarding exactly what composition Applicants are claiming as the second administered composition.
Lastly, and alternatively, where claim 102 abides by the election of species (i.e., no added bioactive, preservative, or detergent), the Examiner submits that it would simply be read on by multiple applications of the composition administered in claim 96.  Thus, until such time as the 
Thus, claims 96-99 and 104-115 are presented and represent all claims currently under consideration.

Information Disclosure Statement
One Information Disclosure Statement (IDS) filed 26 May 202 is acknowledged and has been considered.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicants), regards as the invention.
Claim 99 recites that the fluid of claim 96 “contains no other immunomodulatory agent, immunosuppressive agent, or antibiotic.”  The rejection is raised because the only active agent recited in claim 96 is high molecular weight hyaluronic acid and it is none of these types of active agents.  As such, it is unclear as to which other agents of these types Applicants’ claim refers.
Herein, for the purposes of consideration on the merits, the Examiner will consider claim 99 in the same light as claim 98 in that the administered composition of claim 96 will contain no other active agents, including those categories mentioned in claim 99.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 96-99 and 104-115 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krzoska et al. (Galifa Augen Blick 03/2016; July 2016; ISR/IDS reference of record).
The limitations of claim 96 recite a method of treating severe dry eye, comprising topically administering a fluid to the ocular surface of the eye of a human or non-human animal subject with severe dry eye, wherein the fluid comprises high molecular weight hyaluronic acid having an intrinsic viscosity of >2.5 m3/kg and a concentration of <0.2% w/v.
The study published by Krzoska discloses treating a human patient population of the study with a trademarked composition called Comfort Shield® MDS.  The Study Object of the article (top of page 3/8) further defines this composition as containing 0.15% Hylan A (hyaluronic acid of high molecular weight) in isotonic, phosphate buffered saline.  The disclosed composition is silent as to the presence of any additional active agent, including immunomodulatory agents, immunosuppressive agents, and antibiotics.  The composition is also silent as to the presence of a detergent and is expressly taught as being free from preservatives.
The limitations recited in claim 96 are considered to be met.  The Examiner notes that the intrinsic viscosity property is not discussed by the reference.  However, on consideration of Applicants’ instant specification, the Examiner notes that the trademarked name of Comfort Shield® refers to preservative-free sodium hyaluronate eye drops having a high molecular weight of hyaluronic acid (see e.g., pg. 33 of the instant spec.).  As such, the reference’s disclosure of the Comfort Shield® eye drops is considered to meet the recited property of the administered composition.
The limitations of claim 97 are directed to the stimuli that causes the dry eye.  The Examiner, in considering this claim, does not consider it to add to the overall patentability of the claimed method, notably as the reference is already treating the condition of dry eye.  As such, the cause for the condition does not appear to impede the treatment of the condition; dry eye, regardless of the cause, is still expressly taught as being treated.  Despite this position, the Examiner notes that the article indicates several different causes for the condition, both internally and externally stimulated, and which meet the broadly recited causes recited by the claim.
The limitations recited in claims 98 and 99 are expressly met for the reasons discussed above.
The limitations recited in claim 104 state that the fluid is administered as drops or as a wash.  The reference clearly discloses that the Comfort Shield® formulation is in the form of eye drops.
The limitations recited in claim 105 state that the fluid of claim 96 is administered indirectly to the ocular surface by a delivery agent that is topically administered to the ocular surface or other part of the eye.  The Examiner notes that the term “delivery agent” appears to possess multiple definitions within the instant specification, the most generic of which appears to be “a fluid delivery agent” (see e.g., pg. 32).  The recited limitation carries no additional compositional or structural limitations.  As the composition is disclosed as being a liquid composition that is administered to the ocular surface from a container device, the Examiner considers the claimed limitations to be met.
The limitations recited in claims 106 and 107 are considered to be met for the reasons already addressed above.
Claim 108 recites that the fluid further comprises an additional electrolyte, buffer, or combination of two or more of the foregoing.  The recitation of an additional glycosaminoglycan is constructively withdrawn from the claim consistent with Applicants’ election of no further bioactive species being present.
The above disclosure of the Comfort Shield® eye drops being formulated in isotonic phosphate buffered saline meets the limitations of claim 108 as well as claim 112.
The limitations recited in claim 109 recites that the hyaluronic acid has a molecular weight of at least three million Daltons.  The reference does not expressly teach this property despite expressly teaching that the form of hyaluronic acid used is Hylan A.  Despite this seeming lapse in disclosure, the Examiner submits that the molecular weight of Hylan A is known and that disclosure of Hylan A also teaches the limitations of claim 109.  Gomis et al. (Arthritis & Rheumatism; 2004) provide definition in the state of the art that teaches that Hylan A is a water-soluble, derivative of HA [hyaluronic acid] with an average molecular weight of 6 million [Daltons] (see Gomis et al.; Materials and Methods, pg. 315, first paragraph of the section.).
The limitations recited in claims 110 and 113 recite that the concentration of hyaluronic acid falls within the range of 0.10 to 0.19% w/v.  Claim 113 additionally recites the aforementioned molecular weight greater than three million Daltons.
The limitations of claims 110 and 113 are expressly met for the reasons discussed above.
The limitations of claim 111 recite that the pH of the administered composition ranges from 6.8-7.6.
Here the Examiner notes that the study does not disclose the pH of any of the administered compositions, but also that they are all being administered to the surface of the eye.  To this effect, the Examiner concludes that those compositions are being administered to a region that has and is sensitive to biological pH, or a pH of about 7.4.  Also noted is the disclosure that “the drops only contain substances which exist naturally in the eye” which would present more than a reasonable expectation that the formulation administered possesses a pH which falls within the recited range.
The limitations recited in claim 114 state that the fluid administered in claim 96 has:
a pH of 6.8-7.6;
an osmolarity of 240-330 mOsmol/kg;
a NaCl concentration of 7.6-10.5 g/L; and/or
a phosphate concentration of 1.0-1.4 mmol/L
As discussed above with regard to the limitations of claim 111, the Examiner considers the pH limitation of claim 114 to be met, thereby meeting the burden of the claim as the remaining conditions are not required. 
Lastly, the article discloses that the test subjects are human thereby, expressly meeting the limitations recited in claim 115.
As such, the reference is considered to teach each of the recited limitations of claimed method.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 96-99 and 104-115 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mueller-Lierheim (US Pre-Grant Publication Nº 2017/0014339 A1).
The limitations of the instantly claimed method are discussed above.
Mueller-Lierheim discloses a tear substitute composition having hyaluronic acid possessing an intrinsic viscosity [η]>2.5m3/kg and a concentration of less than 0.2% w/v (see e.g., Abstract; claim 1).
As the composition is expressly disclosed as being a “tear substitute,” the Examiner interprets such a teaching as being intended for the administration to the eye of a patient in need thereof.  Paragraph [0001] confirms this and teaches that “[t]he present invention concerns a tear substitute, usually also called eye drops, for the treatment of ocular surface disease like dry eye disease, a fluid to be used as a tear substitute...”
As such, the limitations of claim 96 are considered to be expressly met.
The limitations of claim 97 are discussed above as being directed to the cause of dry eye rather than the treatment of the actual condition.  To this point, the Examiner considers the disclosure of treating dry eye as taught in ¶[0001] and ¶[0012] as meeting the limitations of claim 97 and claim 105 as well.  Further, ¶[0002] discloses that the practiced tear substitute functions as a lubricant in the treatment of ocular surface disease, designed to minimize the friction between lid and corneal epithelium during blinking.  The water binding capacity of the tear substitutes also contributes to the hydration of irritated eyes.  This passage is considered to directly teach that ocular surface diseases are caused by both external and internal stimuli.
Regarding the practiced composition, the Examiner notes that ¶[0037] discloses the following specifications:

    PNG
    media_image1.png
    255
    569
    media_image1.png
    Greyscale

The disclosed properties and compositional aspects of the tear substitute composition disclosed in ¶[0037] expressly meets the limitations of claims 98, 99, 104, 107, 110, 111, and 114.
The limitations of claim 106 are disclosed (see i.e., claims 3, 12, and 21, etc.).
Paragraph [0005] discloses that “[o]nly the use of very high molecular weight HA (~3MDa) in approximately 0.15 percent concentration can mimic the flow characteristics of human tears.”
The Examiner broadly and reasonably interprets this teaching as disclosing that the high molecular weight hyaluronic acid used in the practiced tear substitute is of this molecular weight range, notably as the weight percent used also falls squarely within the range of the above table in ¶[0037].
Such is considered to teach the limitations of claims 109, 110, and 113.
Lastly, the reference is noted as teaching that the tear substitute compositions are to be applied to human eyes as required by claim 115 (see i.e., claims 4 and 13; and ¶[0003]-¶[0005]). 
As such, each of the instantly claimed limitations is met by the teachings of the reference.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 96, 97, 99, and 104-115 are rejected under 35 U.S.C. 103 as being unpatentable over Francese et al. (USPN 6,107,347) in view of Krzoska et al. (Galifa Augen Blick 03/2016; July 2016; ISR/IDS reference of record).
The limitations of the claims are discussed above.
Francese discloses a method of protecting the human eye cell layers and tissues exposed to such forms of trauma as are encountered during surgery (see i.e., Abstract, claim 1, etc.).  Treatment is carried out by administering to the eye, a protective amount of an ophthalmically acceptable aqueous composition containing a first alkali metal and/or alkaline earth metal hyaluronate fraction having a molecular weight of at least about 2 million, for example, in the range of about 2 million to about 4 million (see e.g., claim 1).  The applied composition contains a second alkali metal and/or alkaline earth metal hyaluronate having a smaller molecular weight (e.g., 300,000-700,000).  The presence of the second fraction of lower molecular weight hyaluronate is considered to meet the limitations recited in claim 99.
Regarding the high molecular weight first fraction of alkali hyaluronate that is in the composition, the Examiner notes that while the practiced fraction does meet the recited molecular weight limitations, there is no express teaching that it possesses an intrinsic viscosity of greater than 2.5 m3/kg (claim 96) or greater than 2.9 m3/kg (claim 106).
However, given that the reference teaches and suggests other of the high molecular weight hyaluronic acid limitations recited in the claims, the Examiner concludes that the intrinsic viscosity is similarly met.  Evidence to this point is set forth by Francese’s disclosure that the first hyaluronate fraction will have a preferred molecular weight in excess of about 2 million and, more preferably, in the range of about 3-4 million (see i.e., col. 4, lines 15-25; claim 1).  Evidence to these preferred weights is found in, for instance, in Examples 1-3 (col. 6).
The concentration of the first hyaluronate is taught as preferably ranging from about 1 mg/mL to about 50 mg/mL (see e.g., col. 4, lines 50-54).  This easily converts to a concentration range of about 0.1-5.0% w/v and is observed by the Examiner as readily encompassing the concentrations recited in claims 96, 110, and 113.
The practiced compositions are further taught as preferably containing at least one buffer component in an amount effective to control the pH of the composition and/or at least one tonicity adjuster component in an amount effective to control the osmolality of the composition.  Most preferably, the present composition will contain both a buffer component and a tonicity adjuster component (see col. 5, lines 1-7).  Useful buffers include, for instance phosphate buffers while useful tonicity agents preferably include sodium chloride (see col. 5, lines 18-24).  Example 3, for instance discloses combining the sodium salt of high molecular weight hyaluronate (Mw = 3.5million) with phosphate buffered saline (see col. 6, lines 41-47).  The amounts of buffer and osmolality component are not expressly disclosed.  However, the reference does teach that the completed composition will have a preferred osmolality ranging most preferably from about 250-350 mOsmol/kg and preferred pH ranging from 7-7.5 (see e.g., col. 5, lines 26-32).  Such is considered to teach and suggest the limitations recited in claims 108, 111, 112, and 114.
The limitations of claim 107 are considered to be met by the teachings of Francese as the reference is silent as to the inclusion of a preservative or any compounds that would embody such a component.
The limitations recited in claims 104, 105, and 115 are considered to be taught and suggested by the reference as well.  As an initial point, the composition is taught as being applied to human eyes.  The reference does not expressly disclose applying the practiced composition in a dropwise manner.  However, the state of the art (i.e., Bracke et al. USPN 4,517,295) does disclose that such compositions are administered as eye drops (see col. 2, lines 8-17).
Francese is thus considered to teach and suggest each of the claimed limitations of the instant method, but with one notable exception.  The reference does not expressly teach that the practiced compositions are used to treat severe dry eye.
Despite this apparent gap in the teachings, the Examiner respectfully submits that such would have been obvious to a person of ordinary skill in the art at the time of the filed invention.  Evidence supporting this conclusion is found, for instance, in the teachings of Krzoska.
The teachings of Krzoska are provided above.  Briefly, the article discloses administering Comfort Shield®, which is a 0.15% (1.5 mg/mL) high molecular weight hyaluronic acid eye drop formulation in isotonic phosphate buffered saline to a human patient population as an eye-drop formulation to treat severe dry eye.
Based on the teachings of the references, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of successfully achieving the instantly claimed method of treating dry eye.  Francese teaches and suggests the composition of the claimed method, but fails to teach that it can be used to treat dry eye.  Showings in the art such as Krzoska are presented to demonstrate that such high molecular weight hyaluronic acid compositions are not only known to be applied to the eyes in drop form, but also doing so will present the skilled artisan with the expectation of successfully treating dry eye.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
	
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615